Citation Nr: 0018757	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  94-31 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a skin disorder due 
to exposure to Agent Orange.

2. Entitlement to service connection for a foot disorder.

3. Entitlement to an increased (compensable) disability 
evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from November 1974 to 
March 1975 and from April 1975 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 1994, by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record reflects that the appellant offered testimony at a 
hearing before a traveling Member of the Board on September 
13th, 1999.  Unfortunately, the tape of that hearing was 
damaged to the extent that a transcript could not be made.  
Accordingly, the Board undertook efforts to inform the 
appellant of these circumstances and to inquire as to whether 
he would want to attend another hearing.  This correspondence 
further informed the appellant that if he failed to respond 
within 30 days of this notice, arrangements would be made for 
another hearing and the case would be returned to the RO.  
There has been no response from the appellant regarding the 
hearing.  Accordingly, this case is therefore REMANDED for 
the following action:


1. The appellant and his representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of the claims on 
appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO should schedule the appellant 
for a hearing before a Member of the 
Board at the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


